 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1611 
In the House of Representatives, U. S.,

September 14, 2010
 
RESOLUTION 
Expressing support for designation of the week beginning September 19, 2010, as National Hispanic-Serving Institutions Week. 
 
 
Whereas Hispanic-Serving Institutions play an important role in educating many underprivileged students and helping them attain their full potential through higher education; 
Whereas Hispanic-Serving Institutions are degree-granting institutions with a full-time-equivalent undergraduate enrollment of 25 percent or more Hispanic students; 
Whereas there are currently approximately 260 Hispanic-Serving Institutions in the United States; 
Whereas Hispanic-Serving Institutions are actively involved in stabilizing and improving their communities; 
Whereas over 50 percent of the Nation’s Hispanic students attend Hispanic-Serving Institutions; 
Whereas celebrating the vast contributions of Hispanic-Serving Institutions contributes to the strength and culture of the United States; 
Whereas the achievements and goals of Hispanic-Serving Institutions are deserving of national recognition; and 
Whereas the week of September 19, 2010, would be an appropriate week to designate as National Hispanic-Serving Institutions Week: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the achievements and goals of Hispanic-Serving Institutions across the United States; 
(2)supports the designation of National Hispanic-Serving Institutions Week; 
(3)requests the President to issue a proclamation designating National Hispanic-Serving Institutions Week; and 
(4)calls on the people of the United States and interested groups to observe such week with appropriate ceremonies, activities, and programs to demonstrate support for Hispanic-Serving Institutions. 
 
Lorraine C. Miller,Clerk.
